The Disciplinary Review Board having filed with the Court its decision in DRB
*12617-349, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Seth C. Hasbrouck of Woodbury, who was admitted to the bar of this State in 2009, should be censured for violating RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4(b) (failure to communicate with client); RPC 5.5(a) (practicing law while ineligible) and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that Seth C. Hasbrouck is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.